Citation Nr: 1704594	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  07-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent prior to March 20, 2013 and a disability rating greater than 70 percent beginning March 20, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  His awards and decorations include the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection for PTSD and assigned an initial 10 percent disability rating effective February 3, 2006, the date of the Veteran's claim for service connection.  

By rating action dated in August 2007, the RO increased the Veteran's disability rating for PTSD from 10 percent to 30 percent effective February 3, 2006.  Subsequently, by rating decision dated in June 2013, the RO increased the Veteran's disability rating for PTSD from 30 percent to 70 percent effective March 20, 2013.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in May 2011 at which time the above issue was remanded for additional development.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  Prior to March 20, 2013, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of the following symptoms: distressing recollection of traumatic experiences; recurrent nightmares about traumatic experiences; physical alarm responses to reminders of trauma; efforts to avoid any reminder of his war experiences; inability to enjoy previously enjoyable activities; social isolation; emotional numbness; periods of sleep disturbance; difficulty concentrating; feelings of guilt; persistent feelings of imminent danger requiring constant vigilance; feelings jumpy or easily startled; and anxiety; without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Beginning March 20, 2013, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks that occur more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and obsessional rituals which interfere with routine activities; without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 percent for PTSD, prior to March 20, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for disability rating greater than 70 percent for PTSD, beginning March 20, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the January 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran was afforded VA examinations in December 2006, March 2013, and June 2015 to determine the nature and severity of his PTSD.  While the Veteran's representative argued in an October 2016 Informal Hearing Presentation that the Veteran's PTSD had worsened since the June 2015 VA examination, there was no explanation as to exactly how the Veteran's PTSD had worsened since the June 2015 VA examination, nor was this attributed to any specific statement from the Veteran.  Furthermore, VA treatment records dated through March 2016 (and received before the issuance of the March 2016 Supplemental Statement of the Case) show findings similar to those in the June 2015 VA examination.  As such, the Board finds that there is no need to obtain a more current examination.  The Board also finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.    

The Board also finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's May 2011 remand directives.  Specifically, the AOJ afforded the Veteran new VA examinations in March 2013 and June 2015, obtained VA treatment records dated through March 2013, and readjudicated the claim in a March 2016 supplemental statement of the case.  While the May 2011 remand directed the AOJ to obtain mental health treatment records from the Veteran's period of incarceration from June 2008 to December 2010, the Veteran failed to respond to a request to provide authorization to obtain these records and, in a March 2016 statement, wrote that such records were not available as the facilities he was incarcerated at from 2008 to 2010 had since closed.  Therefore, the Board finds that the AOJ has substantially complied with the May 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Schedular Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected PTSD is evaluated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under that code, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder.  Id.  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA examination reports dated in December 2006, March 2013, and June 2015.  Also of record are VA treatment records dated through March 2016.  

During the December 2006 VA examination, it was noted that the Veteran had been treated for his PTSD through VA for the past year and had no history of psychiatric hospitalization or other history of mental health treatment.  The Veteran reported that he had been working for the United States Postal Service for 30 years and would like to retire from the post office and try some other job but believed that he could not find other employment.  For instance, the Veteran applied for a job with Target but was denied employment.  The Veteran believed that the non-offer of employment based on answers on a personality questionnaire.  The examiner wrote that, given the Veteran's 30 years of uninterrupted service, he was certainly employable.  By the Veteran's report, it appeared that he would, at times, become angry, and have conflicts with coworkers.

The Veteran reported that he had been married two different times and that each marriage lasted about 10 years.  He had two children, one by each marriage; a 30 year old son and a 14 year old son.  He stated that he had had at least six girlfriends in addition to his two marriages.  He reported that he had been living with his current girlfriend for the past six months.  He described himself as a person who yells a lot and is difficult to get along with.  However, the examiner noted that there was no real history of domestic violence.  It was noted that the Veteran's previous girlfriend recommended that he get counseling.  Nonetheless, it was noted that the Veteran had difficulty with intimate relationships.  

He described his relationship with both his adult son and teenage son as "good" but that he did not have a very good relationship with his oldest son when that son was younger because he was a "tyrant" as a father at that time.  Nonetheless, at the time of the examination, the Veteran had a good relationship with both of his children.  He had one living sister who lived locally and was his only immediate family whom he maintained a good relationship.

The Veteran reported that he had worked as a volunteer fireman for 20 years but recently quit this position.  He reported that he belonged to a number of veteran's organizations but rarely attended any meetings.  It appears that, perhaps, his only real socialization outside his immediate family was his position as shop steward for the Postal Workers Union.  He did report some difficulty getting along with others.  The examiner noted that the Veteran appeared to have mild to moderate social impairment.  The Veteran reported that he previously had a drinking problem but, at the age of 32, he quit drinking.  He denied using drugs.  

On behavioral examination, the Veteran had good grooming and hygiene.  He was polite and cooperative throughout the evaluation process.  In spite of his report that he was an angry, gruff person who people found difficult to get along with, rapport with the examiner was easily established and maintained.  He was open and honest in his responses.  

On mental status examination, the Veteran spoke in a clear voice tone at an average rate of speed without speech impediment.  He had a good speaking vocabulary and his speech was logical and focused at all times.  When asked to describe his typical mood, he described it as apathetic, but then he also described himself as argumentative.  It appeared that, perhaps, he was irritable and suffered from low frustration tolerance.  He stated that he did have a temper and would typically yell but was not aggressive, destructive, or violent.  However, given his extremely large size, the examiner noted that the Veteran was likely intimidating when he is yelling.  The Veteran denied any history of auditory or visual hallucinations.  He denied paranoia.  There was nothing in his records or his current behavior that would suggest serious mental illness.  When asked about panic or anxiety attacks, the Veteran reported that he did not experience these but stated that he does become anxious frequently when he has to train a new postal worker in driving.  He stated that it bothers him a great deal to not be behind the wheel.  Nonetheless, he did do this on a regular basis.  

The Veteran described his appetite as "very food" and his sleep as "okay but often interrupted."  He stated that he does feel tired when he wakes up in the morning but, nonetheless, was able to complete his work routine and necessary activities.  He rated both his self-esteem and self-confidence as both 6-8 on a scale of 1-10.  When asked about his concentration, the Veteran reported that he was a procrastinator and did not finish a lot of things.  However, there was no evidence of impairment in immediate, short, or long-term memory.  The Veteran denied feelings of hopelessness, helplessness, and worthlessness.  He denied ever being suicidal or homicidal.  He also denied any history of arrests.  

The Veteran reported that he had a two-year Associate's degree in business administration.  He was a good financial manager and was competent to manage his own funds.  The Veteran admitted that he had not saved a lot of money (due to child support obligations) but that, once his 14 year old son got through high school, the Veteran wanted to retire and spend his winters in Florida.  

The examiner diagnosed mild PTSD and noted episodes of anxiety, difficulty with intimate relationships, and some social conflicts.  The examiner noted that the Veteran was mildly impaired in his occupational functioning and mildly to moderately impaired in his social functioning.  The examiner assigned a GAF score of 62 and noted a mild impairment of functioning.  

A July 2007 VA treatment record shows that the Veteran was angry regarding a missed telephone call from his adult son serving in Iraq.  He stated that he was irritable about this incident and that his girlfriend described him as being "unbearable" for about a week after missing the call.  Significantly, the examiner noted that the Veteran had insight to see the variables of this incident (safety or son, war, loss of communication opportunity) as deeper issues regarding his own combat experience.  The Veteran reported that he was having a good outcome from psychiatric medication.  He denied suicidal/homicidal ideation and spoke positively of future plans regarding a vacation to Maine, sending his son a care package in Iraq, and planing on his son's homecoming around Christmas 2007.  

A review of the record shows that the Veteran was forced to retire from his job with the United States Postal Service effective November 2007 following conviction of a felony crime.  

A December 2007 VA treatment record shows that the forced retirement was the result of "poor judgment" on the Veteran's part that resulted in some legal issues.  The Veteran reported that, until recently, he had been living with his most recent girlfriend but that she was moving out of his house due to his legal issues.  The Veteran reported that he got along well with his youngest son and tried to keep in contact with his oldest son but that this was difficult due to his son's current deployment in Iraq.  On mental status examination, there was no evidence of hallucinations, delusions, looseness of associations, or flight of ideas.  His affect was stable and he was cooperative throughout the assessment process.  He denied suicidal and homicidal ideation.  He reported the following symptoms: distressing recollection of traumatic experiences; recurrent nightmares about traumatic experiences; physical alarm responses to reminders of trauma; efforts to avoid any reminder of his war experiences; inability to enjoy previously enjoyable activities; social isolation; emotional numbness; periods of sleep disturbance; difficulty concentrating; feelings of guilt; persistent feelings of imminent danger requiring constant vigilance; feelings jumpy or easily startled; and anxiety.  The examiner diagnosed PTSD and assigned a GAF score of 58.  

A June 2008 VA treatment record notes that the Veteran was "extremely challenging."  The examiner noted that the Veteran denied most signs or symptoms of PTSD in spite of the fact that he was regularly seen in a clinic for such concerns.  It was noted that the Veteran was facing as much as three years in a state penitentiary for voluntarily assaulting a 16 year old girl in a very serious fashion.  The examiner was concerned that the Veteran appeared to feel no remorse for this infraction and also stated that he only viewed prison as "just another military hitch."  The Veteran was extremely well defended and his defense mechanisms were such that he literally asked the examiner for a letter stating that he was "of good character."  The Veteran denied any acute psychiatric signs or symptoms and was "remarkably comfortable, ego-syntonic, and euthymic in the face of the fact that he [was] apparently facing a very serious state of incarceration."  He denied any signs or symptoms of depression and was indifferent toward serious involvement in psychiatric services.  He denied suicidal, homicidal, or other violent ideation, intent or plan but did have a long history of serious risk taking, in spite of the fact that he regularly rode a motorcycle against advice.  

A review of the claims file shows that the Veteran was incarcerated from June 2008 to December 2010.  An attempt to obtain mental health treatment records for this period of time was made following the May 2011 Board remand but, as above, in March 2016 correspondence the Veteran wrote that such records were not available as the facilities he was incarcerated at from 2008 to 2010 had since closed.  However, the Veteran wrote that he received psychiatric medications and met one-on-one with a counselor at each of the correctional facilities he was stationed in.

A January 2011 VA treatment record shows that the Veteran was seeking renewals for psychiatric medications.  He was in mild distress but there was no suicidal ideation and no evidence of psychosis.  In another January 2011 VA treatment record, the Veteran reported that his incarceration was due to statutory rape charges.  Specifically, the Veteran reported that he had sex with a girl under the age of 17 who was the daughter of a woman he was dating.  In another January 2011 VA treatment record, the Veteran reported that his PTSD symptoms increased during his incarceration.  

A February 2011 VA treatment record shows that the Veteran was casual, cooperative, and calm.  His affect was worrisome, and his mood was anxious.  Speech was normal, and thought process was intact.  There were no hallucinations or delusions.  There was no suicidal/homicidal ideation.  The Veteran was fully oriented to time, place, person, and situation.  Memory, cognitive function, abstraction, and judgment were intact.  The Veteran lived in his own home that was now owned by family and spent his days working around the house and watching television.   

During a March 2013 VA psychiatric examination, the examiner diagnosed PTSD and assigned a GAF score of 35.  The examiner noted that the Veteran did not have any other mental disorders and opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was single and lived by himself.  He did not feel close to people and preferred to be alone.  He avoided people and did not have any social relationships.  He isolated himself and did not participate in any leisure or recreational activities.  The Veteran had been unemployed since October 2007 when he left his job with the United States Postal Service.  The Veteran had reportedly been treated for PTSD for many years with both medication and psychotherapy.  The Veteran denied a history of hospitalizations and/or suicidal ideation.  It was noted that the Veteran spent time in prison between 2008 and 2010 for raping a 16 year old girl and received mental health treatment while in prison.  

The examiner noted that the Veteran's PTSD resulted in the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occur more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and obsessional rituals which interfere with routine activities.

A September 2013 VA treatment record shows that the Veteran was facing further legal problems, specifically sexual harassment charges after kissing a cashier at a VA cafeteria recently.  He apologized to the woman, but she decided to press charges.  He reported that his mood had been "down" and anxious following the incident.  He reported that his nightmares and hypervigilance had reduced in frequency.  He denied recent flashbacks or intrusive thoughts, excessive anxiety, and panic attacks.  He also denied anhedonia, hopelessness, suicidal thoughts, intent, or a plan.  He enjoyed spending time with his girlfriend and son and also enjoyed exercising.  He had a goal to lose weight and had been eating healthy and smaller amounts.  The examiner assigned a GAF score of 60.  Similarly, an August 2013 VA treatment record shows a GAF of 60 and a July 2013 VA treatment record shows a GAF of 56.  

During the June 2015 VA examination, the examiner continued a diagnosis of PTSD and found that the Veteran did not have more than one mental disorder.  The examiner wrote that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran had a girlfriend who stayed with him at times but had her own home.  The Veteran noted that his "PTSD makes that relationship a little tough."  The Veteran reported that he had two adult children and had a shaky relationship with each of them.  Specifically, he described how his son recently requested that the Veteran not visit due to anger issues.  It was noted that the Veteran had retired from a 30 year career with the United States Postal Service.  The Veteran reported receiving regular individual and group therapies for his PTSD and also using medication for his psychiatric disability.  It was also noted that the Veteran was on parole for the sexual assault of a 16 year old.  The Veteran denied any substance abuse.  It was noted that the Veteran rode his motorcycle to the examination from a long distance.  The Veteran reportedly had a broad affect, was smiling and engaged, tangential, had good eye contact, and used humor throughout the interview.  The Veteran did appear moderately anxious.  The examiner noted the following symptoms: suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.  

VA treatment records dated through March 2016 primarily show the Veteran's PTSD group therapy sessions, but a January 2016 mental health counseling note specific to the Veteran shows that the Veteran's mood was "okay."  He reported that his sleep was much better and also noted infrequent nightmares and flashbacks.  
The Veteran did report startled response, hypervigilance, and avoidance of crowds and public places.  He reported that his appetite was "too good" and that he had "okay" concentration and better energy.  The Veteran denied feeling hopelessness or worthlessness and denied current suicidal/homicidal ideations, intent, or plan.  The Veteran denied perceptual disturbance or delusions.  He reported periods of irritability/anger.  Specifically, he was angry when his sister asked him to do something.  The Veteran denied symptoms of mania and said that his anxiety varied.  He denied the use of alcohol or illicit drugs.  He reported an improved relationship with his girlfriend and felt that couples therapy was working.  On mental status examination the Veteran was pleasant and had average eye contact and activity with no evidence of agitation or abnormal movements.  Speech was clear and goal directed with no evidence of overproductive or pressured speech.  With regard to thought content, the Veteran denied delusions and perceptual disturbance.  The Veteran's affect was full and broad in range and he demonstrated a good sense of humor.  The Veteran's behavior was cooperative and he was oriented times three.  The Veteran's insight and judgment were intact.

1. Prior to March 20, 2013

For the period prior to March 20, 2013, considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD did not meet the criteria for an initial rating higher than 30 percent.  As noted above, the next highest rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability prior to March 20, 2013.  In this respect, prior to March 20, 2013 the Veteran was not found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran was also not shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  As above, during the Veteran's December 2006 VA examination, the Veteran was working full time and maintained good relationships with his girlfriend, sister, and two sons.  His speech was logical and focused at all times, he denied panic attacks, and there was no evidence of impairment in immediate, short, or long-term memory.

Even following the Veteran's legal issues in 2007, in July 2007 Veteran had insight to see the variables of this incident (safety or son, war, loss of communication opportunity) as deeper issues regarding his own combat experience.  The Veteran reported that he was having a good outcome from psychiatric medication.  He denied suicidal/homicidal ideation and spoke positively of future plans regarding a vacation to Maine, sending his son a care package in Iraq, and planing on his son's homecoming around Christmas 2007.  In December 2007, there was no evidence of hallucinations, delusions, looseness of associations, or flight of ideas.  His affect was stable and he was cooperative throughout the assessment process.  He denied suicidal and homicidal ideation.  Significantly, the Veteran had a GAF score of 58.  While the Veteran was forced to retire effective November 2007, this was because of his felony conviction and there is no indication that, but for the felony conviction, the Veteran would have stopped working at that time.

Also, while a June 2008 VA treatment record notes that the Veteran was "extremely challenging" the Veteran denied any acute psychiatric signs or symptoms and was "remarkably comfortable, ego-syntonic, and euthymic in the face of the fact that he [was] apparently facing a very serious state of incarceration."  He denied any signs or symptoms of depression and was indifferent toward serious involvement in psychiatric services.  He also denied suicidal, homicidal, or other violent ideation, intent or plan.

Also, following his release from incarceration in February 2011, the Veteran's speech was normal and thought process was intact.  There were no hallucinations or delusions.  There was no suicidal/homicidal ideation.  The Veteran was fully oriented to time, place, person, and situation.  Memory, cognitive function, abstraction, and judgment were intact.  

While the Veteran argues that his legal issues in 2007 followed by a period of incarceration were the result of a lack of judgment, while such event demonstrates an acute lapse of judgment there is no evidence that the Veteran had a prolonged lapse of judgment prior to March 20, 2013.  Significantly, the February 2011 VA treatment record shows that the Veteran's judgment was intact.

Prior to March 20, 2013, the Veteran's symptoms were most closely in line with a 30 percent evaluation.  For instance, while he exhibited symptoms such as distressing recollection of traumatic experiences; recurrent nightmares about traumatic experiences; physical alarm responses to reminders of trauma; efforts to avoid any reminder of his war experiences; inability to enjoy previously enjoyable activities; social isolation; emotional numbness; periods of sleep disturbance; difficulty concentrating; feelings of guilt; persistent feelings of imminent danger requiring constant vigilance; feelings jumpy or easily startled; and anxiety prior to March 20, 2013; such symptoms are more characteristic of the criteria for the 30 percent rating.  Prior to March 20, 2013, his functioning could be described as satisfactory as he had routine behaviors, was capable of self-care, and was conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating were not met, it logically follows that the criteria for any higher evaluation likewise were not met prior to March 20, 2013.  Furthermore, the Veteran did not exhibit any symptomatology indicative of a 70 or 100 percent rating prior to March 20, 2013.


2. Beginning March 20, 2013

For the period beginning March 20, 2013, after a careful review of the objective medical evidence, the Board finds that the evidence does not support an evaluation higher than 70 percent for the Veteran's PTSD.  Significantly, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the March 2013 and June 2015 VA examinations the Veteran denied suicidal/homicidal ideation.  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed and maintaining minimal personal hygiene.  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under DC 9411.

The Veteran has been described as having moderate memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name, which is another example supporting a 100 percent rating under DC 9411.

The Board has also considered the GAF scores assigned during the time period, which range from 35 to 60.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under DC 9411 for evaluating psychiatric disorders other than eating disorders.  At no point has he been described as having total occupational and social impairment.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account his statements, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, a rating higher than 70 percent beginning March 20, 2013 is not warranted.  

Regarding both periods of time prior to and beginning March 20, 2013, the Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate PTSD, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disability is worse than the currently assigned ratings both prior to and beginning March 20, 2013.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against increased ratings for PTSD either prior to or beginning March 20, 2013, and the appeal is denied.

III. Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extraschedular rating.   An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

The Veteran's service-connected PTSD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  Higher ratings are available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture both prior to and beginning March 20, 2013.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran is currently in receipt of a TDIU effective March 20, 2013 due to his combined service-connected disabilities.  As for the potential for a TDIU prior to March 20, 2013, the record does not indicate that the Veteran was unable to maintain substantially gainful employment because of his PTSD prior to March 20, 2013.  As above, the record shows that the Veteran stopped working in November 2007 due to his felony conviction, and there is no indication that he stopped working due, solely, to his PTSD in combination with other service-connected disabilities.  Thus, a remand for consideration of TDIU prior to March 20, 2013 under Rice is not warranted in this case.  


ORDER

An initial disability rating greater than 30 percent prior to March 20, 2013 for PTSD is denied.

A disability rating greater than 70 percent beginning March 20, 2013 for PTSD is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


